Citation Nr: 1128289	
Decision Date: 07/29/11    Archive Date: 08/04/11

DOCKET NO.  07-39 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for right knee disability secondary to 
service-connected torn ligaments of the right ankle (right ankle disorder).

2.  Entitlement to service connection for a low back disability secondary to 
service-connected right ankle disorder.

3.  Entitlement to an evaluation in excess of 20 percent for service-connected right ankle disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The Veteran served on active duty from September 1974 to May 1975.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a December 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office in Cleveland, Ohio (RO), which denied service connection for right knee and low back disabilities and granted a 20 percent rating for the 
service-connected right ankle disorder effective June 1, 2005.

The Veteran testified at a personal hearing before the undersigned Veterans Law Judge sitting in Washington, D.C., in March 2011, and a copy of the hearing transcript is of record.

Additional VA medical evidence was added to the claims files in March 2011, which is after the most recent supplemental statement of the case, along with a written waiver of RO consideration of this evidence.  See 38 C.F.R. § 20.1304 (2010).

The issue of service connection for a low back disability secondary to service-connected right ankle disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All known and available service medical records have been obtained; the Veteran has been advised under the facts and circumstances of this case as to the evidence which would substantiate his claims for secondary service connection for right knee disability and for an increased rating for service-connected right ankle disorder; and he has otherwise been assisted in the development of his claims.

2.  With resolution of the benefit of the doubt accorded to the Veteran, the Veteran's right knee disability has been aggravated by his service-connected right ankle disorder.  

3.  The Veteran is assigned the maximum 20 percent rating for loss of motion of the ankle and there is no evidence of ankylosis.


CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection for a right knee disability, as aggravated by a service-connected right ankle disorder, are approximated.  38 U.S.C.A. §§ 5103A, 5107, 7104 (West 2002); 38 C.F.R. § 3.310 (2010); Allen v. Brown, 7 Vet. App. 439 (1995).  

2.  The criteria for a rating in excess of 20 percent for a right ankle disorder are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.7, 4.71a Diagnostic Code 5271 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board will discuss the relevant law which it is required to apply.  This includes statutes published in Title 38, United States Code ("38 U.S.C.A."); regulations published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.) and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  38 U.S.C.A. 
§ 7104(d); see also 38 C.F.R. § 19.7 (Implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (The Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction.  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).


Duty to Notify and Assist

The Board has considered the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 and Supp. 2008).  The regulations implementing VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

After having carefully reviewed the record on appeal, the Board has concluded that the notice requirements of VCAA have been satisfied with respect to the issues decided. 

The notice and assistance provisions of VCAA should be provided to a claimant prior to any adjudication of the claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The RO sent the Veteran a letter in August 2005, prior to adjudication, that informed him of the requirements to establish entitlement to secondary service connection and for an increased evaluation.  

In accordance with the requirements of VCAA, the letter informed the Veteran what evidence and information he was responsible for obtaining and the evidence that was considered VA's responsibility to obtain.  Additional private evidence was subsequently added to the claims files after the letter.  

In compliance with the duty to notify the Veteran of what information would substantiate his claim, the Veteran was informed in a July 2008 letter on disability ratings and effective dates.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA has a duty to assist the claimant in obtaining evidence necessary to substantiate a claim.  VCAA also requires VA to provide a medical examination when such an examination is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  A VA orthopedic examination with nexus opinion was conducted in June 2007.  

The Board concludes that all available evidence has been obtained and that there is sufficient medical evidence on file on which to make a decision on the issues decided on appeal.  The Veteran has been given ample opportunity to present evidence and argument in support of his claims, including at his March 2011 personal hearing.  All general due process considerations have been complied with by VA, and the Veteran has had a meaningful opportunity to participate in the development of the claim.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 38 C.F.R. § 3.103 (2007).

As part of its present decision, the Board has reviewed the record in regard to whether the Veteran was afforded his due process rights in the development of evidence through testimony.  At the March 2011 hearing, the Veteran was afforded an extensive opportunity to present testimony, evidence, and argument.  The transcript reveals an appropriate colloquy between the Veteran and the Veterans Law Judge, in accordance with Stuckey v. West, 13 Vet. App. 163 (1999) and Constantino v. West, 12 Vet. App. 517 (1999) (relative to the duty of hearing officers to suggest the submission of favorable evidence).  

The transcript also reflects that the Veterans Law Judge conducted the hearing in accordance with the statutory duties to "explain fully the issues and suggest the submission of evidence which the claimant may have overlooked and which would be of advantage to the claimant's position," pursuant to 38 C.F.R. § 3.103(c)(2), as recently explained by the Court in Bryant v. Shinseki, 23Vet. App. 488 (2010).


Analyses of the Claims

Service Connection Claim

The Veteran seeks service connection for right knee disability as secondary to his service-connected right ankle disorder.  He has contended, including at his March 2011 personal hearing, that he has a right knee disability as a result of his altered gait from his service-connected right ankle disorder.  

Having carefully considered the Veteran's contentions on his right knee in light of the evidence of record and the applicable law, the Board finds that the weight of such evidence is in approximate balance and the claim for service connection for a right knee disability will be granted on this basis.  38 U.S.C.A § 5107(b) (West 2002); Alemany v. Brown, 9 Vet. App. 518 (1996); Brown v. Brown, 5 Vet. App. 413 (1993) (Under the "benefit-of-the-doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the claimant shall prevail upon the issue).  

Service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2010).  Additional disability resulting from the aggravation of a nonservice-connected condition by a service-connected condition is also compensable under 38 C.F.R. 
§ 3.310(a).  Allen v. Brown, 7 Vet. App. 439 (1995).  
In order to prevail on the issue of entitlement to secondary service connection there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

The benefit of the doubt rule provides that the Veteran will prevail in a case where the positive evidence is in a relative balance with the negative evidence.  Therefore, the Veteran prevails in his claim when (1) the weight of the evidence supports the claim or (2) when the evidence is in equipoise.  It is only when the weight of the evidence is against the Veteran's claim that the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);
(2) the layperson is reporting a contemporaneous medical diagnosis, or;

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).   

Competent medical evidence is that provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider is weighed by such factors as its thoroughness and degree of detail, and whether there was review of the Veteran's claims file.  Prejean v. West, 13 Vet. App. 444 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  Bloom v. West, 12 Vet. App. 185 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379 (1998).  See also Claiborne v. Nicholson, 19 Vet. App. 181 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345 (1998).


In order for a medical opinion to be probative, the medical examiner must have correct information regarding the relevant facts of the case.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008), Guerrieri v. Brown, 4 Vet. App. 467 (1993) (observing that the evaluation of medical evidence involves inquiry into, inter alia, the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches); see Shipwash v. Brown, 8 Vet.App. 218 (1995); Flash v. Brown, 8 Vet.App. 332 (1995) (regarding the duty of VA to provide medical examinations conducted by medical professionals with full access to and review of the Veteran's claims folder); but see  D'Aries v. Peake, 22 Vet. App. 97, 106 (2008) (holding that it is not necessary for a VA medical examiner to specify review of the claims folder where it is clear from the report that the examiner has done so and is familiar with the claimant's extensive medical history).

The Veteran's service treatment records do not reveal any complaints or findings of a right knee disability.

VA X-rays of the right ankle in November 1991 reveal evidence of an old injury to the tip of the right medial malleolus with some spur formation.

Private treatment records dated from January 1999 to May 2007 reveal complaints in January 1999 of right knee pain; X-rays showed minimal changes.  Degenerative of the right knee was noted in August 2006.

April 2005 records from Lewis-Gale Clinic reveal that the Veteran underwent arthroscopic surgery of the right knee.

The Veteran complaints on VA examination of the right ankle in August 2005 included right knee pain.  

According to an August 2005 statement from the Veteran's wife, who said that she saw this problem daily in her profession, the Veteran's right ankle had caused disability in the right knee.  

It was noted on VA evaluation in June 2007, which included review of the claims files, that there was X-ray evidence of degenerative arthritis of the right knee.  It was concluded that it was less likely than not that the Veteran's right knee is related to his service-connected right ankle disorder because the Veteran does not display any biomechanical abnormality of the ankle or knee; because there was no shifting of the center of gravity or sustained change in posturing during ambulation; because there was no documentation of ongoing care of the right knee from service discharge to events leading up to his right knee arthroscopy; and because he is a letter carrier, which is an occupational factor in developing a joint condition.

According to an undated statement from a VA physician who had treated the Veteran, which was added to the file in December 2009, the Veteran's ankle injury and subsequent degenerative changes with changes in gait and weight bearing has aggravated his degenerative arthritis of the right knee.

The Veteran testified at his personal hearing in March 2011 that his right ankle has bothered him for many years and has resulted in an altered gait that has led to disability of the right knee.

The Board is obligated under 38 U.S.C.A. § 7104(d) (West 2002) to analyze the credibility and probative value of all evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide reasons for its rejection of any material evidence favorable to the Veteran.  See Eddy v. Brown, 9 Vet. App. 52 (1996); Meyer v. Brown, 9 Vet. App. 425 (1996); Gabrielson v. Brown, 7 Vet. App. 36 (1994).  

The Board has the authority to "discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  The Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  The Court has held that the Board may not reject medical opinions based on its own medical judgment.  See Obert v. Brown, 5 Vet. App. 30 (1993).  
With respect to the right knee, there is medical evidence both for and against the claim.  Although the VA examiner in June 2007 concluded that the evidence was against a secondary connection between the Veteran's service-connected right ankle and his right knee disability for the reasons noted above, including because there was no shifting of the center of gravity or sustained change in posturing during ambulation, there is a recently received statement from a VA physician who has treated the Veteran for his orthopedic problems that changes in gait and weight bearing in the right ankle have caused aggravation of the Veteran's service-connected right knee disorder.

The medical evidence for and against the claim is in relative equipoise.  By extending the benefit of the doubt to the Veteran, as required by law, the Board finds that service connection for a right knee disability is warranted based on aggravation.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


Increased Rating Claim

The Veteran is currently assigned a 20 percent rating for a right ankle disorder under Diagnostic Code 5271 for limitation of motion of the ankle.  He has contended, including at his March 2011 hearing, that his service-connected right ankle disorder is more severe than currently evaluated.  

Because the right ankle disorder is assigned the maximum rating for loss of motion and there is no evidence of a more severe disability, and because VA is obligated to only apply the applicable rating schedule to disability rating claims, the claim for a rating in excess of 20 percent for right ankle disorder will be denied.  Massey v. Brown, 7 Vet. App. 204 (1994); Pernorio v. Derwinski, 2 Vet. App. 625 (1992).  

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2010).  Separate diagnostic codes identify various disabilities and the criteria for specific ratings.

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.1.  After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.

Although a veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1 (and see Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991)), where service connection has already been established, and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  A veteran may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The following analysis is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

38 C.F.R. § 4.40 notes that disability of the musculoskeletal system is primarily the inability, due to damage or infection of parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  Functional loss may be due to the absence of part or all of the necessary bones, joints, and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40 (2010).

38 C.F.R. § 4.45 provides that factors of disability involving a joint reside in reductions of its normal excursion of movements in different planes of motion and therefore, inquiry will be directed to such considerations as weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); excess fatigability; and incoordination (impaired ability to execute skilled movements smoothly).  38 C.F.R. § 4.45 (2010).

The Court has held that when a Diagnostic Code provides for compensation based upon limitation of motion, the provisions of 38 C.F.R. §§ 4.40 and 4.45 must also be considered, and that examinations upon which the rating decisions are based must adequately portray the extent of functional loss due to pain "on use or due to flare-ups."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).

Ankylosis is "immobility and consolidation of a joint due to disease, injury, or surgical procedure."  Colayong v. West, 12 Vet App 524 (1999) (citing DORLAND'S ILLUSTRATED MEDICAL DICTIONALRY (28TH Ed. 1994) at 86).

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis and demonstrated symptomatology.  See Butts v. Brown, 5 Vet. App. 532 (1993).

Diagnostic Code 5271 provides for a 10 percent rating where there is moderate limitation of motion of the ankle, and a maximum 20 percent rating for marked limitation of motion of the ankle. 38 C.F.R. § 4.71a, Diagnostic Code 5271 (2010).

Under Diagnostic Code 5270, the criteria for a rating higher than 20 percent, that is, 30 percent, are ankylosis of the ankle in plantar flexion between 30 degrees and 40 degrees, or in dorsiflexion, between 0 degrees and 10 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5270 (2010).

Terms such as "moderate" and "marked" are not defined in the rating schedule; rather than applying a mechanical formula, VA must evaluate all the evidence to the end that its decisions are "equitable and just." 38 C.F.R. § 4.6 (2010).

Normal range of motion of the ankle is zero to 20 degrees of dorsiflexion, and zero to 45 degrees of plantar flexion. 38 C.F.R. § 4.71a, Plate II (2010).

VA treatment records for June and July 2005 reveal complaints of right ankle pain.  Range of motion of the ankle showed dorsiflexion of 0 degrees, plantar flexion of 44 degrees, inversion of 11 degrees, and eversion of 9 degrees.

The diagnosis on VA evaluation in August 2005 was torn ligaments of the right ankle.

VA treatment records for November 2005 reveal an assessment of chronic right ankle sprain with ligamentous injury.

According to a January 2006 medical report signed by B. Dunne, M.D., the Veteran had problems with recurrent, chronic knee and ankle pain.

On VA evaluation in June 2007, which included review of the claimed file, the Veteran complained of pain, weakness, and stiffness of the right ankle without incapacitating episodes.  The Veteran was able to stand for more than one but less than three hours and to walk 1/4 mile.  Examination revealed a slight limp with strong propulsion.  Dorsiflexion of the right ankle was from 0 to 10 degrees and plantar flexion was from 0 to 45 degrees.  There was no additional loss on repetitive use.  The Veteran was employed full time as a postal worker.  The diagnosis was no clinical evidence of torn ligaments and no functional impairment of the right ankle.

The Veteran testified at his Board hearing in March 2011 that he walked with a limp and had pain and stiffness of the right ankle.  The Veteran's representative indicated that the Veteran's right ankle disorder should be granted a higher rating under another diagnostic code.

As the Veteran is currently assigned the maximum schedular rating of 20 percent for loss of motion of the ankle, the only diagnostic code for the ankle that provides a rating higher than 20 percent is for ankylosis under Diagnostic Code 5270.  There would need to be evidence of ankylosis of the ankle in plantar flexion between 30 degrees and 40 degrees or in dorsiflexion between 0 degrees and 10 degrees.  However, there is no medical evidence of ankylosis of the right ankle, including on VA examination in June 2007.  In fact, the Veteran had dorsiflexion from 0 to 10 degrees and plantar flexion from 0 to 45 degrees in June 2007.  Consequently, a rating in excess of 20 percent is not warranted for the service-connected right ankle disorder.

Where, as in this case, a musculoskeletal disability is currently evaluated at the highest schedular evaluation available based upon limitation of motion, a higher rating under 38 C.F.R. §§ 4.40, 4.45, and 4.59 is also not warranted.  See Johnston v. Brown, 10 Vet. App. 80 (1997).

As previously noted, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

In this case, the Veteran is competent to report his right ankle symptoms, which have included pain, weakness, and stiffness.  His complaints are credible to the extent that they reflect pain.  The Veteran's complaints have been considered; however, the assigned percentage ratings are primarily based on the objective measurement of ankle motion, as discussed above.  Moreover, the evidence does not show the severity required for a higher schedular rating based on the applicable symptomatology for ankylosis.   

Although it was suggested on behalf of the Veteran at his March 2011 hearing that the Veteran's right ankle disorder should be rated as analogous to a knee injury or under the code for a foot injury, the Board finds that the Veteran's right ankle disability is not analogous to a knee disability or a foot injury and is correctly rated under the diagnostic code for loss of motion of the ankle.

Ordinarily, the Schedule will apply unless there are exceptional or unusual factors, which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  

According to the regulation, an extraschedular rating is warranted upon a finding that "the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1) (2010).  

The schedular evaluations in this case are not inadequate.  Ratings in excess of those assigned are provided for certain symptomatology of the service-connected disorder at issue, such as ankylosis, but the medical evidence reflects that this symptomatology is not present in this case.  See 38 C.F.R. § 4.1 (2010).

The medical findings do not indicate that the Veteran's right ankle disability causes "marked" interference with employment.  In fact, when examined in June 2007, the Veteran was working full time and there was no considered to be any functional impairment of the right ankle.  There is also no evidence of frequent periods of hospitalization due to service-connected disorder.  Consequently, the Board finds that the criteria for referral for the assignment of an extraschedular evaluation for the right ankle disability pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995). 

The Board has considered the doctrine of reasonable doubt; however, the preponderance of the evidence is against the increased rating claim on appeal, and the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for a right knee disability is granted.

A rating in excess of 20 percent for service-connected right ankle disorder is denied.




REMAND

Although the June 2007 VA evaluation concluded that the Veteran's low back disability was not caused by his service-connected right ankle, this opinion did not specifically comment on whether this low back disability was aggravated by the Veteran's service-connected right ankle disorder.  Additionally, the examiner noted that the Veteran was a letter carrier and included this fact in the reasoning for finding that the Veteran's low back disability was not caused by his service-connected right ankle disorder; the examiner did not note, and apparently did not take into consideration, the fact that the Veteran rode in a mail truck, rather than walked his route, for several years prior to his retirement.  

Consequently, additional development is needed prior to final adjudication of the issue of service connection for a low back disability secondary to service-connected right ankle disorder.

Therefore, the case is REMANDED for the following actions:

1.  The AMC/RO will ascertain if the Veteran has received any VA, non-VA, or other medical treatment for low back disability that is not evidenced by the current record.  After securing any appropriate consent from the Veteran, VA must obtain any such treatment records that have not previously been associated with the Veteran's VA claims folder.  

If VA is unsuccessful in obtaining any medical records identified by the Veteran, it must inform the Veteran of this and request him to provide copies of the outstanding medical records.  All attempts to secure this evidence must be documented in the claims file by the AMC/RO.  

2.  Upon the passage of a reasonable amount of time or upon the Veteran's response, the AMC/RO must arrange for the health care provider who examined the Veteran and provided an opinion in June 2007 to again review the claims files and provide another opinion that addresses the issue of aggravation and the fact that the Veteran did not walk his mail route after about 2004.  If the examiner who provided the opinion in June 2007 is unavailable, the AMC/RO must obtain the requested opinion from another qualified health care provider after review of the claims files.  The following considerations will govern the opinion:

a. The claims folder and a copy of this remand will be made available to the health care provider for review in conjunction with the opinion, and the reviewer must specifically acknowledge receipt and review of these materials in any report generated.

b. After review of the claims files, the reviewer must address whether the Veteran's low back disability was aggravated beyond normal progression by his service-connected right ankle disorder.  This opinion will also discuss the significance of the fact that the Veteran stopped walking his mail route in 2003 or 2004.  In all conclusions, the opinion must identify and explain the medical basis or bases, with identification of the evidence of record.  If the reviewer is unable to make a determination without resorting to mere speculation, the reviewer should so state.  
c. If the reviewer responds to the above inquiry that he or she cannot so opine without resort to speculation, the AMC/RO will attempt to clarify whether there is evidence that must be obtained in order to render the opinion non-speculative and to obtain such evidence.  

d. If it is determined that a current examination is needed in order to provide the requested opinion, an examination will be conducted and the Veteran must be notified prior to the examination of the consequences for failure to appear at the scheduled examination.

Any necessary tests or studies must be conducted, and all clinical findings will be reported in detail and correlated to a specific diagnosis.  The report prepared must be typed.

3.  After the above has been completed, the AMC/RO should review the claims files and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  

4.  Thereafter, the AMC/RO must readjudicate the issue of entitlement to service connection for a low back disability as secondary to service-connected right ankle disorder based on all of the evidence of record.  If the benefit sought on appeal remains denied, the Veteran must be provided a Supplemental Statement of the Case and must be afforded an appropriate opportunity to respond.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the AMC/RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The RO and the Veteran are advised that the Board is obligated by law to ensure that the RO complies with its directives, as well as those of the appellate courts.  It has been held that compliance by the Board or the RO is neither optional nor discretionary.  Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


